Case 2:20-cv-05523-GW-AS Document 30 Filed 12/14/20 Page 1 of 2 Page ID #:107

                                                                           JS-6
  1 ANDREW V. JABLON (SBN 199083)
    E-Mail: ajablon@rpblaw.com
  2 STACEY N. KNOX (SBN 192966)
    E-Mail: sknox@rpblaw.com
  3 RESCH POLSTER & BERGER LLP
    1840 Century Park East, 17th Floor
  4 Los Angeles, California 90067
    Telephone: 310-277-8300
  5 Facsimile: 310-552-3209
  6 Attorneys for Plaintiff STJ Enterprise, Inc.
  7
  8                             UNITED STATES DISTRICT COURT
  9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 STJ ENTERPRISE, INC.,                          Case No. CV 20-5523-GW-ASx
 12                    Plaintiff,
                                                   ORDER ON STIPULATION FOR
 13              vs.                               DISMISSAL WITH PREJUDICE
                                                   PURSUANT TO FED. R. CIV. P.
 14 DENIM PLACE, INC. dba MODERNO;                 RULE 41(a)
    MOHAMAD MATAR, an individual;
 15 and DOES 1 through 10,                         Judge: Honorable, George H. Wu
 16                    Defendants.                 Trial Date:     None Set
 17
 18 / / /
 19 / / /
 20 / / /
 21 / / /
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /


      793696.1
Case 2:20-cv-05523-GW-AS Document 30 Filed 12/14/20 Page 2 of 2 Page ID #:108




  1                                              ORDER:
  2              FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
  3 ORDERED:
  4              1.   This action is hereby dismissed with prejudice pursuant to Fed.R.Civ.P.
  5 41(a);
  6              2.   The parties will each bear their respective costs and attorneys’ fees as
  7 incurred against one another in connection with this action.
  8
  9
                 SO ORDERED.
 10
 11
      DATED: December 14, 2020
 12
 13
 14                                                       Honorable George H. Wu
 15                                                   United States District Court Judge
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      793696.1                                    2
